By the Court. Duer, J.
We are all of opinion that the order from which this appeal is taken must be affirmed, with costs, and for the reasons that Mr. Justice Bosworth has clearly and fully stated. To those reasons we have only to add, that, to demand from the accredited minister of a foreign state, who declares that he is acting under the authority of his government, a copy of the instructions given to him, would be, in our judgment, to insult him and the government which he represents. When his character as a minister-plenipotentiary, received as such by our own government, is admitted or proved, we are bound to accept his declaration as conclusive proof of his authority. The instructions of such a minister are only for his personal direction. Hot even the government to which he is accredited can demand a copy or sight of them; and he violates his duty to his own government in making the communication without its direction or authority. (Manuel Diplomatique, ch. 2, § 16; Wheaton’s Internal. Law, vol. 1, p. 268, § 9.)
The order appealed from is affirmed, with ten dollars costs to the plaintiff.